The opinion of the court was delivered by
Allen, J. :
The complaint filed against the defendant does not charge an offense under either paragraph 2241 or 7157 of the General Statutes of 1889, and the court ruled correctly in quashing it. Nor was there any error in refusing to permit the state to amend. There is nothing in the record showing in what particular the state desired to amend the charge, and counsel in this court fail to indicate any public offense *138of which, the state claims the defendant was guilty. There is no statute making it a misdemeanor to drive horses across the land of another and allow them to destroy growing grass thereoD, even though it be wilfully and maliciously done. The act does not fall within any provision of the sections of the statute cited. The injured party has his remedy by civil action for trespass.
The judgment is affirmed.
All the Justices concurring.